Citation Nr: 1134965	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's case is currently with the VA RO in Albuquerque, New Mexico.

In February 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The Board notes that, in a January 2010 rating decision, the RO denied entitlement to service connection for a bilateral wrist fracture.  In a March 2011 (erroneously dated March 2010) letter to a Member of Congress, the RO indicates that, in January 2011, the Veteran filed a notice of disagreement (NOD) with that rating decision.  The NOD is not currently of record and there is no indication that a statement of the case (SOC) has yet been issued.  See e.g., Manlincon v. West, 12 Vet. App. 238 (1999) (to the effect that where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  If a SOC has been issued, no further action in this matter is required by the RO.  If, however, a SOC has not been issued, the RO should issue an SOC as to the claim and provide the Veteran with an opportunity to perfect his appeal.  Id.
FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran has a bilateral shoulder disorder related to his period of active military service nor was arthritis manifested to a degree of 10 percent or more within one year of his final discharge from active service.

2.  The evidence of record fails to establish that the Veteran has a bilateral knee disorder related to his period of active military service.

3.  The evidence of record fails to establish that the Veteran has a low back disorder related to his period of active military service.

4.  The evidence of record fails to establish that the Veteran has hearing loss related to his period of active military service, nor was sensorineural hearing loss manifested to a degree of 10 percent or more within one year of his final discharge from active service.

5.  The evidence of record fails to establish that the Veteran has tinnitus related to his period of active military service.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or aggravated by active military service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Bilateral hearing loss was not incurred in or aggravated by active military service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

5.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a September 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the September 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

The Veteran was afforded VA examinations in October 2008 and April 2010 in conjunction with his claims, the reports of which are of record.
 
Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

I. Factual Background and Legal Analysis

The Veteran asserts that he has bilateral hearing loss, tinnitus, bilateral knee and shoulder disorders, and a back disorder due to military service.  Upon review of the evidence of record, and in light of the pertinent law and regulations applicable in the Veteran's case, the Board finds that a preponderance of the evidence is against his claims and they must be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain diseases, including arthritis and sensorineural hearing loss, become manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as hearing loss, knee or shoulder pain, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of cardiovascular diseases.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Bilateral Shoulder and Knee, and Back Disorders

The Veteran essentially claims that he has bilateral knee and shoulder disorders and a back disorder related to being a paratrooper in military service.  In his September 2008 claim for VA benefits, and a September 2008 signed statement, the Veteran reported that he made about 100 jumps and that his shoulder, back, and knee pain started in 2003. 

1.  Bilateral Shoulder Disorder

During his February 2010 Board hearing, the Veteran said that he believed his shoulder problem originated from being a paratrooper and jumping out of planes, and the impact on his body when the parachute opened and yanked him back (see Board hearing transcript at page 7).  He denied receiving any medical treatment for a shoulder disorder in service and first noticed a shoulder problem after service in approximately 1986 or 1987 (Id. at 8).  The Veteran said that he first received treatment for his shoulder disorder in 2003 when he saw Dr. C. who took x-rays in 2008 that showed he had arthritis (Id. at 9).  He said that Dr. C. said there "was a possibility" that the shoulder arthritis was due to service (Id. at 10).  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a bilateral shoulder disorder.  When examined for separation in April 1986, the Veteran's upper extremities were normal.  The Veteran's awards and decorations include receipt of a Parachute Badge.

Post service, the Veteran's work-related medical records from Los Almos National Laboratory, dated from 2002 to 2008, include a March 2008 record in which he reported having shoulder pain.  A history of a slight whiplash injury in 1997 was also noted.  Objectively, there was significant tenderness on both shoulders at the acromioclavicular (AC) joint, and some painful arc movement that was not restrictive.  A prominent AC joint was noted, particularly on the right side.  Diagnoses included probable impingement syndrome, bilateral shoulders, right greater than left.

Private medical records from D.R.C., M.D., dated from January 2003 to March 2005, and from March to June 2009, indicate that, in March 2009, the Veteran was seen after being in a motor vehicle accident hours earlier in which he was hit from behind by another vehicle.  The Veteran had a whiplash injury with neck, back and bilateral shoulder pain.  Objectively, his shoulders appeared to be within normal limits with good range of motion.  Results of x-rays of the Veteran's shoulders taken in March 2009 showed a mild arthritic change of the AC joint without acute, displaced fracture or dislocation, bilaterally.

An April 1, 2009 clinical record from Dr. D.R.C. indicates that the Veteran had generalized arthralgias that affected his shoulders, ankles and knees.  When seen two weeks later, on April 16, 2009, it was noted that the Veteran's cervical pain was improved.  Objectively, there was full range of shoulder, elbow and wrist motion and normal neurovascular examination of the Veteran's arms.  In June 2009, the Veteran's cervical pain post motor vehicle accident was described as improved.

In April 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran contended he had shoulder injury from multiple parachute jumps.  The Veteran gave a history of completing approximately 50 parachute jumps in service and said his shoulder problems began in 1987, when he was in his early twenties.  He attributed the onset of his problems to pulling on his arms in the context of the parachute jumps.  

Further, it was noted that probable impingement syndrome was diagnosed in March 2008 and that the Veteran was told he had arthritis in both shoulders.  His 2009 motor vehicle injury was also noted and that he currently had constant bilateral shoulder pain.  Results of x-rays taken at the time of VA examination included normal right and left shoulders for age "with only mild degenerative changes of the AC joints".  Upon clinical evaluation, the diagnosis was degenerative disease of the bilateral shoulders.  

In the VA examiner's opinion, the Veteran's claimed bilateral shoulder disorder was less likely than not caused by or related to the claimed parachute jumps in active service.  The VA examiner explained that there were no documented complaints of shoulder symtoms occurring until 2008 and 2009 that was 22 years after active service.  Given the records currently available showing this extensive period between service and documented existence of symtoms, the relationship between the Veteran's current shoulder symtoms and military service, including parachute jumps, appeared less likely than not.  Finally, the VA examiner noted that a document in the claims file signed by the Veteran indicated that he made approximately 100 parachute jumps although he currently estimated making 50 jumps.  The VA examiner also noted that a document in the claims file indicated that the Veteran said that his shoulder and symtoms began in 2003 but, at current examination, he related that the disorder began shortly after active service.

The Veteran has contended that service connection should be granted for a bilateral shoulder disorder.  Although the evidence shows that the Veteran currently has degenerative disease of the bilateral shoulders, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his upper extremities were normal on separation from service and the first post service evidence of record of bilateral shoulder problems is from 2008, more than 22 years after the Veteran's separation from service.

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Notably, here, an April 2010 VA examiner said the claimed bilateral shoulder disorder was less likely than not caused by or related to the Veteran's claimed parachute jumps in service.  Results of x-rays of the Veteran's shoulders taken in April 2010 were normal for his age with only mild degenerative changes of the AC joints noted.  In short, no medical opinion or other medical evidence relating the Veteran's degenerative disease of the bilateral shoulders to service or any incident of service has been presented.

The Veteran is competent to state that he has had bilateral shoulder problems since service.  In this case, the Veteran did not initially claim that shoulder problems began in service, rather he stated that his shoulder symtoms started in 2003.  Subsequently he has claimed that his shoulder symtoms started in 1986 or 1987.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing normal upper extremities and the negative etiology opinion by the April 2010 VA examiner.  There is no competent evidence of a nexus between a current bilateral shoulder disorder and service.

2.  Bilateral Knee Disorder
During his February 2011 Board hearing, the Veteran testified that he believed his bilateral knee disorder was due to jumping or landing on hard impact in service (see Board hearing transcript at page 11).  He denied having knee problems in service and first noticed a bilateral knee problem after service ((Id.).  He first sought medical treatment for his knees in approximately 2003 from Dr. C. (Id. at 12).   

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a bilateral knee disorder.  When examined for separation in April 1986, the Veteran's lower extremities were normal.

Post service, the March 2008 Los Almos National Laboratory work-related medical record includes the Veteran's complaint of knee and joint stiffness 

The April 1, 2009 clinical record from Dr. D.R.C. indicates that the Veteran had generalized arthralgias that affected his shoulders, ankles and knees.  It was noted that the Veteran said that his knees seem to be bothered worse.  Generalized arthralgias were noted.  

According to the April 2010 VA examination report, the Veteran gave a history of knee problems that started "just after and maybe even during military service".  He attributed his knee problem to the impact from parachute jumps and running.  He had constant bilateral knee pain.  Results of x-rays of the Veteran's knees taken at the time of examination revealed normal knees.  Upon clinical evaluation, the diagnosis was strain of the bilateral knees.

In the VA examiner's opinion the Veteran's claimed bilateral knee disorder was less likely than not caused by or related to the claimed parachute jumps in active service.  The VA examiner explained that there were no documented complaints of knee symtoms occurring until 2008 and 2009 that was 22 years after active service.  Given the records currently available showing this extensive period between service and documented existence of symtoms, the relationship between the current knee symtoms and military service, including parachute jumps, appears less likely than not.  As mentioned above, the VA examiner noted that a document in the claims file signed by the Veteran indicated that he made approximately 100 parachute jumps although he currently estimated making 50 jumps.  The VA examiner also noted that a document in the claims file indicated that the Veteran said that his knee symtoms began in 2003 but, at current examination, he related that the disorder began shortly after active service.

The Veteran has contended that service connection should be granted for a bilateral knee disorder.  Although the evidence shows that the Veteran currently has bilateral knee strain, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his knees were normal on separation from service and the first post service evidence of record of bilateral knee pain is from 2008, more than 22 after the Veteran's separation from service.

As set forth above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. at 356; see also Maxson v. Gober, 230 F.3d at 1333.

Significantly, in April 2010, the VA examiner opined that the claimed bilateral knee disorder was less likely than not caused by or related to the claimed parachute jumps in service.  Results of x-rays of the Veteran's knees taken in April 2010 were normal.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral knee strain to service or any incident of service has been presented.

The Veteran is competent to state that he has had bilateral knee problems since service.  In this case, the Veteran did not initially claim that knee problems began in service, rather he stated that his knee symtoms started in 2003.  Subsequently he has claimed that his knee symtoms started "just after and maybe...during military service".  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing normal lower extremities and the negative etiology opinion by the April 2010 VA examiner.  There is no competent evidence of a nexus between a current bilateral knee disorder and service.

3.  Back Disorder

During his February 2011 Board hearing, the Veteran said that he related his back disorder to being a paratrooper (Id.).  He denied receiving medical treatment for a back problem in service but had low back pain before discharge (Id. at 14).  He said that, in 2003, he reported his back pain to Dr. C. who noted that the Veteran shrank two inches that could be due to degenerative disc disease and the impact of landing.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a back disorder.  When examined for separation in April 1986, the Veteran's spine was normal.

Post service, the March 2008 Los Almos National Laboratory work-related medical record includes the Veteran's complaint of chronic pain and joint stiffness.

The April 2010 VA examination report indicates that the Veteran gave a history of back pain that started in 1985.  He said it developed gradually over time and could not attribute its onset to anything other than physical training in service and lifting during training exercises.  He said that parachute jumping could have made his back worse.  He had constant low back pain.  Results of x-rays of the Veteran's lumbar spine taken at the time of examination revealed a normal lumbar spine.  Upon clinical evaluation, the diagnosis was strain of the lumbar spine.  

In the VA examiner's opinion the Veteran's claimed lumbar disorder was less likely than not caused by or related to the claimed parachute jumps in active service.  The VA examiner explained that there were no documented complaints of lumbar symtoms occurring until 2008 and 2009 that was 22 years after active service.  Given the records currently available showing this extensive period between service and documented existence of symtoms, the relationship between the current spine symtoms and military service, including parachute jumps, appears less likely than not.  The VA examiner noted a document in the claims file signed by the Veteran indicating that he made approximately 100 parachute jumps although he currently estimated making 50 jumps and another document indicating that the Veteran said that his back symtoms began in 2003 but, at current examination, he related that the disorder began shortly after active service.

The Veteran has also contended that service connection should be granted for a back disorder.  Although the evidence shows that the Veteran currently has a strain of the lumbar spine, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his spine was normal on separation from service and the first post service evidence of record of strain of the lumbar spine is from 2010, more than 24 years after the Veteran's separation from service.

As discussed above, normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. at 356; see also Maxson v. Gober, 230 F.3d at 1333.

Notably, here, an April 2010 VA examiner said that the claimed low back disorder was less likely than not caused by or related to the claimed parachute jumps in service.  Results of x-rays of the Veteran's lumbar spine taken in April 2010 were normal.  In short, no medical opinion or other medical evidence relating the Veteran's strain of the lumbar spine to service or any incident of service has been presented.

The Veteran is competent to state that he has had back problems since service.  In this case, the Veteran did not initially claim that back problems began in service, rather he stated that his back symtoms began in 2003.  Subsequently he has claimed that his back symtoms started in 1985.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing back and the negative etiology opinion by the April 2010 VA examiner.  There is no competent evidence of a nexus between a current bilateral back disorder and service.

Bilateral Shoulder and Knee Disorders and Back Disorder

While the Veteran maintains that he has bilateral shoulder and knee disorders and a back disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shoulder or knee pain, a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the objective and probative evidence of record is against the Veteran's claims for service connection for bilateral shoulder and knee disorders and a back disorder, and his claims must be denied.

B. Bilateral Hearing Loss and Tinnitus.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, supra.

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently claimed bilateral hearing loss.  Thus, he contends that service connection should be granted.

During his February 2011 Board hearing, the Veteran said that he was not diagnosed with hearing loss or tinnitus in service but first them noticed approximately 15 to 18 years ago (see Board hearing transcript at pages 3 and 6).  He worked as a telecommunications operator and air trooper in service (Id.).  He said he went on many maneuvers and attributed his hearing loss to "maybe" being around loud generators, aircraft noise, and explosions (Id. at 4).  The Veteran denied receiving any treatment for hearing loss or tinnitus.  He said hearing protection was provided in service but not always used.  He denied any post-service exposure to acoustic trauma and said that he used hearing protection (Id. at 5).

Service treatment records are not referable to complaints or diagnosis of, or treatment for bilateral hearing loss or tinnitus.  When examined for enlistment into active service in March 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
25
15
10
10
15

The Veteran was found qualified for enlistment into active airborne service.

When the Veteran was examined for separation in April 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
5
5
5
5
15

Post service, results of a private audiogram performed by Los Almos National Laboratory in February 2002 in conjunction with the Veteran's work as an alarm technician showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
20
LEFT
5
0
5
5
15

Results of a March 2003 work-related audiogram indicate that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
10
10
10
0
30

In October 2008, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran gave a history of acoustic trauma in service from explosions, aircraft noise, diesel engines, and vehicle noise and denied occupational and recreational noise exposure.  He complained of intermittent tinnitus that started about 10 to 12 years earlier.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
20
LEFT
0
0
5
10
25

The Veteran's speech recognition score on the Maryland CNC Word List was 100 percent in each ear.  The VA examiner said that clinical tests results showed that the Veteran had clinically normal hearing.  In the VA examiner's opinion, the Veteran's tinnitus and (claimed) hearing loss were not caused by or a result of noise exposure during active duty.  The VA examiner explained that the Veteran's hearing was currently within normal limits, thus, the Veteran's reported hearing loss was not due to military noise exposure.  Further, tinnitus reportedly started several years after separation from military service.  Thus, his reported tinnitus was not caused by or a result of noise exposure during active duty.

In the April 2009 clinical record, Dr. D.R.C. noted that the Veteran felt his hearing was not what it once was and that he frequently asked people to repeat things.   Scarring of the right tympanic membrane (TM) was noted.

The Veteran has contended that service connection should be granted for bilateral hearing loss.  However, his bilateral hearing acuity was normal on separation from active service.  Additionally, on VA examination after the Veteran's separation from service, there was no showing that the Veteran had a diagnosed bilateral hearing loss consistent with VA regulations pursuant to 38 C.F.R. § 3.385.  In fact, in October 2008, the VA examiner said that the Veteran's (claimed) hearing loss and tinnitus were not due to acoustic trauma in service as the Veteran's hearing was currently within normal limits.  Furthermore, the Veteran has submitted no evidence to show that he currently has bilateral hearing loss consistent with VA regulations.  In short, no medical opinion or other medical evidence showing that the Veteran currently has bilateral hearing loss has been presented.  See Degmetich; Brammer, supra.

Moreover, the only probative medical opinion of record is that of the VA audiologist in October 2008, who concluded that the Veteran's tinnitus was less likely than not to have been either caused by or otherwise a result of in-service noise exposure and that the Veteran did not have bilateral hearing loss consistent with VA regulations.  The VA examiner provided a clear rationale to support that opinion.  Nor does the evidence indicate that the Veteran complained of tinnitus in any of the private and work-related medical evaluations performed after service.  In short, no medical opinion or other medical evidence relating the Veteran's tinnitus to service or any incident of service has been presented.

The Veteran is competent to state that he has had auditory problems since service.  In this case, the Veteran did not initially claim that tinnitus or hearing loss began in service, rather he stated that his hearing loss and tinnitus began in the mid 1990s.  His claim was that it was due to acoustic trauma in service.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing hearing within normal limits and the negative etiology opinion by the October 2008 VA audiologist.  There is no competent evidence of a nexus between current hearing loss and service.

The Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  Even medical professionals utilize audiometric testing to identify the presence of defective hearing for purposes of diagnoses.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral hearing loss and tinnitus.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to his currently claimed bilateral hearing loss and tinnitus.  The preponderance of the evidence is therefore against the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. at 49.












				(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


